DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on July 11, 2022, the applicants have filed RCE.
3. Claims 10-11, 15, 21, 25, 33-34, 38, 45, 48, 53, 56-57 and 62-65 are pending in the application.

                          REASONS      FOR       ALLOWANCE
4. The following is an examiner’s statement of reasons for allowance:
Claims 10-11, 15, 21, 25, 33-34, 38, 45, 48, 53, 56-57 and 62-65, renumbered as claims 1-17, are allowed since the instant process of preparing enantiomer of Tipifarnib is neither disclosed nor obvious over the prior art. In the prior art, Filliers (U.S. Patent 7,456,287 B2) discloses a process for preparing enantiomer of Tipifarnib (see claims 1-8). However, the process of Filliers is different from the instant process and furthermore, there is no teaching, suggestion or motivation in the prior art to modify the process of Filliers to arrive at the instant process.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                          /CHARANJIT AULAKH/                                          Primary Examiner, Art Unit 1625